MEMORANDUM ***
Jon Cope appeals the district court’s summary judgment in favor of the City of Phoenix in Mr. Cope’s action alleging that the City violated his rights under the Family and Medical Leave Act (“FMLA”), Pub.L. No. 103-3, 107 Stat. 6 (1993)(codi-fied at 29 U.S.C. §§ 2601-2654), by discharging him from the Phoenix Police Department while he was allegedly suffering from depression. The district court properly granted summary judgment in favor of the City because Mr. Cope failed to notify the City prior to the time it made its decision to discharge him that he was seeking FMLA leave. See 29 C.F.R. §§ 825.302-.303. In any event, Mr. Cope has not demonstrated that, at the time of his discharge, he was suffering from a “serious health condition” entitling him to FMLA leave. See 29 U.S.C. § 2612(a)(1)(D); 29 C.F.R. § 825.114; Scamihorn v. Gen. Truck Drivers, 282 F.3d 1078, 1084-85 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.